

EXHIBIT 10.04


















FIRM PVNGS TRANSMISSION SERVICE AGREEMENT
BETWEEN
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
AND
EL PASO ELECTRIC COMPANY


















Execution Copy
August 1, 1983






--------------------------------------------------------------------------------





FIRM PVNGS TRANSMISSION SERVICE AGREEMENT
BETWEEN
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
AND
EL PASO ELECTRIC COMPANY


TABLE OF CONTENTS


Section
 
Page
 
 
 
1
PARTIES
1
 
 
 
2
RECITALS
1
 
 
 
3
AGREEMENT
2
 
 
 
4
DEFINITIONS
2
 
 
 
5
TERM
5
 
 
 
6
FIRM TRANSMISSION SERVICE
5
 
 
 
7
FIRM TRANSMISSION SERVICE CHARGE
8
 
 
 
8
SYNCHRONIZATION POWER AND ENERGY SERVICE
9
 
 
 
9
EMERGENCY TRANSMISSION SERVICE
10


 
 
10
CHANGES IN TRANSMISSION SERVICE CHARGE
11


 
 
11
TRANSMISSION LOSSES
13


 
 
12
BILLING AND PAYMENT
13


 
 
13
UNCONTROLLABLE FORCES
14


 
 
14
LIABILITY, COVENANT NOT TO EXECUTE
15


 
 
15
ASSIGNMENT OF AGREEMENT
19


 
 
16
NOTICES
19


 
 
17
REGULATORY AUTHORITY
20


 
 
18
ENTIRE AGREEMENT
20


 
 
19
OTHER AGREEMENTS
20
 
 
 
20
OPERATING REPRESENTATIVES
20





i

--------------------------------------------------------------------------------




FIRM PVNGS TRANSMISSION SERVICE AGREEMENT
BETWEEN
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
AND
EL PASO ELECTRIC COMPANY


TABLE OF CONTENTS
(Continued)


Section
 
Page
 
 
 
21
WAIVERS
21
 
 
 
22
GOVERNING LAW
22
 
 
 
23
SIGNATURE CLAUSE
22
 
 
 
 
EXHIBIT 1
23





ii

--------------------------------------------------------------------------------





FIRM PVNGS TRANSMISSION SERVICE AGREEMENT
BETWEEN
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
AND
EL PASO ELECTRIC COMPANY
1.
PARTIES:

The Parties to this Firm PVNGS Transmission Service Agreement between Salt River
Project Agricultural Improvement and Power District and EL Paso Electric Company
(hereinafter referred to as "Agreement") are: EL PASO ELECTRIC COMPANY) a
corporation organized and existing under and by virtue of the laws of the State
of Texas (hereinafter referred to as "El Paso") and SALT RIVER PROJECT
AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an agricultural improvement
district organized and existing under and by virtue of the laws of the State of
Arizona (hereinafter referred to as "Salt River Project"), sometimes hereinafter
referred to individually as "Party" and collectively as "Parties. "
2.
RECITALS:

2.1
Salt River Project and El Paso together with Arizona Public Service Company
(Arizona), Public Service Company of New Mexico (New Mexico), Southern
California Edison Company and the Southern California Public Power Authority are
parties to the ANPP Participation Agreement which establishes the generation
entitlements of the parties in the electrical output of the Palo Verde Nuclear
Generating Station (PVNGS) located west of



-1-

--------------------------------------------------------------------------------





Phoenix, Arizona.
2.2
El Paso together with Arizona, New Mexico and Salt River Project are parties to
the ANPP Valley Transmission System Participation Agreement which provides for
the construction, operation, and ownership of transmission facilities which
establishes a direct connection between PVNGS and Salt River Project's
transmission system at the existing Kyrene 230 KV Switchyard located in Tempe,
Arizona.

2.3
Salt River Project owns and operates transmission facilities which provide for
direct connection between the existing Kyrene 230 KV Switchyard and the Coronado
500 KV Switchyard through the Coronado Transmission System.

2.4
El Paso desires to utilize the aforementioned transmission facilities owned by
Salt River Project and Salt River Project is willing to permit such use for the
delivery to El Paso of a portion of El Paso's PVNGS entitlement or for the
direct substitution of power and energy from any other source.

3.
AGREEMENT:

In consideration of the premises and mutual covenants contained herein, the
Parties agree as follows:
4.
DEFINITIONS:

The following terms, when used herein with initial capitalization whether in the
singular or the plural, shall have the meanings specified:
4.1
ANPP High Voltage Switchyard: Those facilities described in Appendix A of the
ANPP High Voltage Switchyard Participation



-2-

--------------------------------------------------------------------------------





Agreement.
4.2
ANPP High Voltage Switchyard Participation Agreement: The ANPP High Voltage
Switchyard Participation Agreement dated July 6, 1981, and as hereafter amended
from time to time.

4.3
ANPP Participation Agreement: The Arizona Nuclear Power Project Participation
Agreement dated August 23, 1973, as heretofore amended by Amendment Nos. 1
through 7 and as hereafter amended from time to time.

4.4
ANPP Valley Transmission System: Those facilities described in Appendix A of the
ANPP Valley Transmission System Participation Agreement.

4.5
ANPP Valley Transmission System Participation Agreement: The ANPP Valley
Transmission System Participation Agreement dated July 6, 1981, as heretofore
amended by Amendment No. 1 and as hereafter amended from time to time.

4.6
Coronado Transmission System: Those facilities including, but not limited to,
the following: the existing Kyrene 230 KV Switchyard, the Kyrene-Silver King 230
KV line, the Silver King-Coronado 500 KV line and the Coronado 500 KV
Switchyard.

4.7
Date of Firm Operation: This term shall have the same meaning as the term "Date
of Firm Operation" defined in Section 3.18 of the ANPP Participation Agreement.

4.8
Date of Initial Synchronization: The date, with respect to each PVNGS generating
unit, on which electric energy is initially generated using nuclear fuel.

4.9
Emergency Transmission Service: The transmission service to be



-3-

--------------------------------------------------------------------------------





provided by Salt River Project to El Paso as described in Section 9 hereof.
4.10
Firm Transmission Service: The firm transmission service Salt River Project
shall provide for El Paso over the Coronado Transmission System as more fully
described in Section 6 hereof.

4.11
Future Events: The expected initiation or termination of any of the following:

4.11.1    A sale of PVNGS entitlement involving El Paso,
4.11.2    A layoff of PVNGS capacity and energy involving El Paso,
4.11.3
A power sale involving El Paso with a primary point of delivery at the ANPP High
Voltage Switchyard or within the ANPP Valley Transmission System, or such other
point which would modify El Paso's PVNGS-related transmission service
requirements,

4.11.4
A displacement or exchange arrangement which would modify El Paso's
PVNGS-related transmission service requirements,

4.11.5
The acquisition by El Paso of ownership or rights in transmission facilities
which would modify El Paso's PVNGS-related transmission service requirements
hereunder,

4.11.6
An extended shutdown (more than twelve consecutive months) of any PVNGS
generating unit, or

4.11.7
The retirement of any PVNGS generating unit.

4.12
Operating Emergency: An unplanned event or circumstance which reduces or may
reduce the amount of transmission capacity in



-4-

--------------------------------------------------------------------------------




transmission circuit that would otherwise be available under normal system
operating conditions.
4.13
Synchronization Power and Energy Service: The transmission service to be
provided by Salt River Project to El Paso as described in Section 8 hereof.

4.14
Weighted Average Revenue Adjustment: The weighted average percentage increase or
reduction in total revenue applied to Salt River Project's standard retail
electric service rate classes as a result of a formal rate adjustment approved
by Salt River Project's Board of Directors. Salt River Project's standard retail
electric service rate classes includes, but is not limited to, its residential,
agricultural, commercial and small industrial, and large industrial customers.

5.
TERM:

This Agreement shall become effective when executed by the Parties hereto and it
shall continue in full force and effect concurrent with the ANPP Participation
Agreement unless terminated earlier pursuant to Section 10.2.2.1 hereof.
6.
FIRM TRANSMISSION SERVICE:

6.1
Beginning on the Date of Firm Operation of the 1st PVNGS Unit and in accordance
with the terms of this Agreement, Salt River Project shall provide Firm
Transmission Service to El Paso over Salt River Project's Coronado Transmission
System from El Paso's point of interconnection with Salt River Project in the
existing Kyrene 230 KV Switchyard to any point within the Coronado 500 KV
Switchyard, or between such other point(s) of interconnection as



-5-

--------------------------------------------------------------------------------





may be agreed to by the Operating Representatives. The amount of such Firm
Transmission Service to be provided to El Paso by Salt River Project hereunder
shall be as specified in Exhibit 1 which is attached hereto and made a part
hereof. Exhibit 1 may be revised in accordance with the provisions of Sections
6.3 and 6.4 hereof.
6.2
El Paso may utilize Firm Transmission Service for the delivery of a portion of
El Paso's PVNGS entitlement or for the direct substitution of power and energy
from any other source.

6.3
El Paso's requirements for Firm Transmission Service may change from those
levels specified in Exhibit 1 due to Future Events. If a Future Event is
expected to occur which would decrease the level of service desired by El Paso
hereunder, El Paso shall notify Salt River Project of such fact in writing at
least twelve (12) months in advance of the desired effective date of such
decrease in Firm Transmission Service and such decrease shall be subject to the
provisions of Section 6.6 hereof. If a Future Event is expected to occur which
would increase the level of Firm Transmission Service desired by El Paso
hereunder; El Paso shall notify Salt River Project of such fact in writing at
least three (3) months in advance of the desired effective date of such increase
in Firm Transmission Service and such increase shall be subject to the
provisions of Section 6.7 hereof. The Firm Transmission Service levels of
Exhibit 1 shall be revised in accordance with El Paso's written notices
hereunder.





-6-

--------------------------------------------------------------------------------





6.4
In the event of a third party's inability or refusal to provide PVNGS-related
transmission service to El Paso under terms and conditions which are reasonable
in El Paso's judgement, El Paso shall have the option to increase the level of
Firm Transmission Service hereunder in accordance with the provisions of
Section 6.3 relating to increases in Firm Transmission Service.

6.5
The advance notice provisions of Section 6.3 shall not apply to increases or
decreases desired by El Paso as a result of a Future Event as defined in Section
4.11.6 hereof. Unless otherwise requested by El Paso, the level of Firm
Transmission Service provided hereunder shall be decreased on the date that any
PVNGS generating unit has been shut down for twelve (12) consecutive months, and
correspondingly increased on the date such generating unit is returned to
service.

6.6
Decreases in the level of Firm Transmission Service due to Future Events shall
be made in proportion to El Paso's total contractual firm transmission service
requirements related to PVNGS from Salt River Project and third parties, or such
lesser amount which may be desired by El Paso; provided, however, that El Paso's
PVNGS-related displacement or exchange arrangements with third parties then in
effect shall be excluded from any proportional computation made hereunder. Any
allocation of decreases required by this Section 6.6 shall be determined solely
by El Paso.

6.7
The maximum level of Firm Transmission Service, unless otherwise agreed by Salt
River Project, shall not exceed the following:





-7-

--------------------------------------------------------------------------------





 
 
Maximum
Salt River Project
Firm Transmission
Service
 
 
 
Beginning on the Date of Firm
 
50 MW
Operation of lst PVNGS Unit
 
 
 
 
 
Beginning on the Date of Firm
 
100 MW
Operation of 2nd PVNGS Unit
 
 
 
 
 
Beginning on the Date of Firm
 
200 MW
Operation of 3rd PVNGS Unit
 
 



6.8
Salt River Project shall operate, maintain, replace and repair its transmission
facilities affecting service hereunder in accordance with generally accepted
practices of the electric utility industry and operate the point of
interconnection normally closed.

6.9
If, for any reason, it is not feasible, practical or desirable for the Parties
to deliver or receive capacity and energy hereunder at the existing Kyrene 230
KV Switchyard or the Coronado 500 KV Switchyard, the Parties shall use their
best efforts to establish other acceptable points of delivery or receipt.

7.
FIRM TRANSMISSION SERVICE CHARGE:

7.1
Beginning with, and effective on, the Date of Firm Operation of the 1st PVNGS
Unit, the charge for Firm Transmission Service shall be $8.80 per kilowatt of
reserved transmission capacity per year prorated on a monthly basis and shall be
subject to change in accordance with the provisions of Section 10 hereof.
Monthly payments by El Paso shall be equal to one-twelfth (1/12) of such yearly
charge and shall be billed and paid in accordance



-8-

--------------------------------------------------------------------------------





with the provisions of Section 12 hereof.
7.2
Charges for Firm Transmission Service shall be due and payable in the month
following the month in which transmission service is reserved by Salt River
Project for El Paso pursuant to this Agreement. For a fractional pan of ta month
if any, at the beginning or end of the term hereunder the monthly payment shall
be proportionately adjusted.

7.3
In the event Salt River Project is unable as a result of Uncontrollable Forces,
to provide Firm Transmission Service as scheduled by El Paso for more than
twenty-four (24) consecutive hours, the charge for Firm Transmission Service
shall be proportionately reduced.

8.
SYNCHRONIZATION POWER AND ENERGY SERVICE:

8.1
Salt River Project shall receive for El Paso at the existing Kyrene 230 KV
Switchyard, an amount of power and energy as specified by El Paso (but not to
exceed that amount to which El Paso is entitled from PVNGS) during each of the
periods commencing with the Date of Initial Synchronization of each PVNGS
generating unit, up to, but not including, the respective Date of Firm Operation
of each PVNGS generating unit. This power and energy shall be scheduled to El
Paso by Salt River Project at the Coronado 500 KV Switchyard. The Operating
Representatives may agree on different points of delivery or receipt for
transmission service provided under this Section 8.

8.2
The Parties agree that as consideration for the Synchronization Power and Energy
Service scheduled by El Paso hereunder, El Paso



-9-

--------------------------------------------------------------------------------





shall pay Salt River Project one dollar and fifty cents per megawatt-hour
($1.50/MWH). Payment for services provided under this Section 8 shall be in
accordance with the provisions of Section 12.
8.3
The charge for Synchronization Power and Energy Service, as specified in Section
8.2 hereof, shall be subject to change in accordance with the provisions of
Section 10 hereof.

9.
EMERGENCY TRANSMISSION SERVICE:

9.1
Beginning on the Date of Firm Operation of the 1st PVNGS Unit, the following
Emergency Transmission Service provisions shall become effective:

9.1.1
In the event of an Operating Emergency on the Coronado Transmission System which
would jeopardize El Paso's usage of Firm Transmission Service, Salt River
Project shall make other arrangements and/or alternate transmission paths on
Salt River Project's transmission system available to El Paso at no additional
charge over and above that stated in Section 7 hereof, the use of which, in the
sole judgment of Salt River Project, would not jeopardize service to Salt River
Project's customers.

9.1.2
In the event of an Operating Emergency or the loss of a segment of a third
party's transmission facilities which would jeopardize delivery of any of El
Paso's PVNGS power and energy, including (but not limited to) the Palo
Verde-Kyrene 500 KV transmission line, Salt River



-10-

--------------------------------------------------------------------------------





Project shall provide El Paso transmission service on Salt River Project's
transmission system; provided, however, that in the sole judgment of Salt River
Project it is possible and practical for Salt River Project, to provide such
transmission service to El Paso. Such transmission service may be interrupted by
Salt River Project for any reason. El Paso shall pay Salt River Project one
dollar per megawatt-hour ($l/MWH) for transmission service provided pursuant to
this Section 9.1.2. El Paso shall also reimburse Salt River Project for
transmission losses associated with such transmission service as determined by
the Operating Representatives.
9.2
The charge for Emergency Transmission Service, as specified in Section 9.1.2
hereof, shall be subject to change in accordance with the provisions of Section
10 hereof.

10.
CHANGES IN TRANSMISSION SERVICE CHARGES:

10.1
The charge for Firm Transmission Service, as set forth in Section 7.1 hereof;
the charge for Synchronization Power and Energy Service, as set forth in Section
8.2 hereof; and the charge for Emergency Transmission Service, as set forth in
Section 9.1.2 hereof, shall be subject to change in a percentage amount equal to
the Weighted Average Revenue Adjustment; provided, however, that such percentage
change shall be limited to no more than an effective four percent (4%) per year
change prorated monthly from the date of implementation of the charge



-11-

--------------------------------------------------------------------------------





then in effect to the date a new charge is to become effective. Changes in
transmission service charges shall become effective no earlier than the date
such rate changes are applied to Salt River Project's standard retail electric
service rate classes. Salt River Project shall notify and provide supporting
documentation to El Paso of any pending change in transmission service charges
at its earliest opportunity.
10.2
The Parties agree to reconsider the methodology used to calculate or adjust, or
both the transmission service charges within this Agreement every ten years from
the Date of Firm Operation of the 1st PVNGS Unit through the term of this
Agreement.

10.2.1
Should either Party propose to modify a rate methodology in effect, the Parties
agree as follows:

10.2.1.1
Such Party desiring a change shall notify the other Party of any proposed change
in rate methodology at least twelve (12) months prior to the end of a ten-year
interval.

10.2.1.2
Any agreed-upon change in a transmission service charge methodology shall be
implemented one (1) year after any such ten-year interval.

10.2.2
Should the Parties fail to reach agreement concerning a change in rate
methodology prior to the end of a ten‑year interval, the Parties agree as
follows:

10.2.2.1
The Party initiating discussions regarding a change in rate methodology pursuant
to



-12-

--------------------------------------------------------------------------------





Section 10.2.1.1 shall have the option to terminate this Agreement by providing
the other Party a minimum of two (2) years advance written notice; provided,
however, that such option must be exercised within thirty (30) days after the
end of a ten-year interval. At any time after the receipt of such termination
notice, the other Party may elect to terminate this Agreement earlier upon sixty
(60) days written notice.
10.2.2.2
If a termination notice is given pursuant to Section 10.2.2.1, the Parties agree
to continue to abide by the terms and rates then in effect until the termination
of this Agreement.

11.
TRANSMISSION LOSSES:

11.1
Initially, transmission losses associated with delivery of energy utilizing the
Firm Transmission Service provided pursuant to Section 6 or the Synchronization
Power and Energy Service provided pursuant to Section 8, shall be equal to zero
(0).

11.2
The need for any loss adjustment will be subject to review by Salt River Project
and if such losses due to transmission service provided hereunder in fact differ
from those designated in Section 11.1, then said losses will be adjusted
accordingly. Such losses shall be determined by measurement or by calculation
according to procedures and methods as agreed to by the Operating
Representatives.

12.
BILLING AND PAYMENT:





-13-

--------------------------------------------------------------------------------





12.1
Salt River Project shall use reasonable efforts to render bills to El Paso on or
before the l5th day of each calendar mouth for service furnished hereunder
during the preceding month.

12.2
Payment by El Paso shall be due to Salt River Project fifteen (15) days after
the date bills are mailed. Amounts not paid on or before the due date shall be
payable with interest accrued at the floating prime rate of the Chase Manhattan
Bank prorated daily from the due date to the date of payment.

12.3
In the event any portion of any bill is disputed, the disputed amount shall be
paid when due under protest. Any excess amount of bills, which through
inadvertent errors or as a result of a dispute may have been overpaid, shall be
returned to El Paso by Salt River Project upon determination of the correct
amount, with interest accrued at the floating prime rate of the Chase Manhattan
Bank prorated daily from the date of overpayment by El Paso to the date the
refund payment is rendered by Salt River Project.

12.4
Bills and payments shall be mailed to the respective addresses of the Parties as
designated in writing by the Operating Representatives.

12.5
For purposes hereunder, the date of mailing for bills and payments shall be
evidenced by the United States postmark or any equivalent marking of a qualified
and recognized delivery service reflecting the date of mailing.

13.
UNCONTROLLABLE FORCES:

Neither Party shall be considered to be in default in the performance


-14-

--------------------------------------------------------------------------------





of any of its obligations under this Agreement (other than obligations of a
Party to make payments hereunder) if failure of performance shall be due to an
Uncontrollable Force. The term "Uncontrollable Force" shall mean any cause
beyond the control of the Party affected, including, but not limited to, failure
of or threat of failure of facilities, flood, earthquake, tornado, volcanic
eruption, storm, fire, lightning, epidemic, war, riot, civil disturbance or
disobedience, strike, labor dispute, labor or material shortage, sabotage,
restraint by court order or public authority, and action or nonaction by or
failure to obtain authorizations or approvals from any governmental agency or
authority, which by exercise of due diligence and foresight such Party could not
reasonably have been expected to avoid and which by exercise of due diligence it
has been unable to overcome. Nothing contained herein shall be construed so as
to require a Party to settle any strike or labor dispute in which it may be
involved. Either Party rendered unable to fulfill any obligation under this
Agreement by reason of an Uncontrollable Force shall give prompt notice of such
fact to the other Party and shall exercise due diligence to remove such
inability with all reasonable dispatch.
14.
LIABILITY; COVENANT NOT TO EXECUTE:

14.1
Except for any judgment debt for damage resulting from Willful Action and
subject to the provisions of Sections 14.2,14.3 and 14.4 hereof, each Party
hereby extends to the other Party,·its directors, members of its governing
bodies, officers and employees its covenant not to execute, levy or otherwise
enforce a judgment obtained against the other Party, including recording



-15-

--------------------------------------------------------------------------------





or effecting a judgment lien, for any direct, indirect, or consequential loss,
damage (including, but not limited to, injury or death ~o persons), claim, cost,
charge. or expense (including, but not limited to, attorney's fees), whether or
not resulting from the negligence of such Party, its directors, officers,
members of its governing bodies, employees, or any person or entity whose
negligence would be imputed to such Party from the performance or nonperformance
of the obligations of a Party under this Agreement, other than the obligation to
pay sums which have become due.
14.2
Each Party shall be responsible for any direct, indirect, or consequential loss,
damage (including, but not limited to, injury or death to persons), claim, cost.
charge or expense (including, but not limited to, attorney's fees), that results
from its own Willful Action as defined in Section 14.6.2 hereof and shall
indemnify and hold harmless the other Party, its directors, officers, members of
its governing bodies and employees from any such loss, damage (including, but
not limited to, injury or death to persons), claim, cost, charge or expense
(including, but not limited to, attorney's fees).

14.3
Except as provided in Section 14.2 hereof, the aggregate liability of either
Party to the other Party for Willful Action shall not exceed $500,000 per
occurrence. Each Party extends to the other Party, its directors, officers,
members of its governing bodies and employees its covenant not to execute, levy
or otherwise enforce a judgment obtained against such other



-16-

--------------------------------------------------------------------------------





Party for Willful Action in excess of $500,000 per occurrence.
14.4
A claim based on Willful Action must be perfected by filing suit in a court of
competent jurisdiction within three years after the Willful Action occurs. All
claims made thereafter relating to the same Willful Action shall be barred by
this Section 14.4.

14.5
Except for liability resulting from Willful Action (which, subject to the
limited liability provisions of Section 14.3 hereof, shall be the responsibility
of the willfully acting Party), a Party whose electric customer shall have a
claim or bring an action against the other Party for any death, injury, loss,
expense (including, but not limited to, attorney's fees) or damage arising out
of or in connection with the services provided for under this Agreement shall
indemnify and hold harmless the other Party, its directors, officers, members of
its governing bodies and employees from and against any liability for such
death, injury, loss, expense (including, but not limited to, attorney's fees) or
damage.

14.6
As used herein, "Willful Action" means:

14.6.1
Action taken or not taken by a Party at the direction of its directors,
officers, members of its governing bodies or employees having management or
administrative responsibility affecting its performance under this Agreement,
which action is knowingly or intentionally taken or not taken with conscious
indifference to the consequences thereof or with intent that injury·or



-17-

--------------------------------------------------------------------------------





damage would probably result therefrom, or
14.6.2
Action taken or not taken by a Party at the direction of its directors,
officers, members of its governing bodies or employees having management or
administrative responsibility affecting its performance under this Agreement,
which action has been determined by final arbitration award or final judgment or
judicial decree to be a material default under this Agreement and which occurs
or continues beyond the time specified in such arbitration award or judgment or
judicial decree for curing such default, or, if no time to cure is specified
therein, occurs or continues beyond a reasonable time to cure such default, or

14.6.3
Action taken or not taken by a Party at the direction of its directors,
officers, members of its governing bodies or employees having management or
administrative responsibility affecting its performance under this Agreement,
which action is knowingly or intentionally taken or not taken with the knowledge
that such action taken or not taken is a material default under this Agreement.

14.7
The phrase "employees having management or administrative responsibility," as
used in Section 14.6, means employees of a Party who are responsible for one or
more of the executive functions of planning, organizing, coordinating,
directing, controlling, and supervising such Party's performance under this



-18-

--------------------------------------------------------------------------------





Agreement; provided, however, that with respect to employees of a Party
responsible for electric system operation, the phrase shall refer only to (i)
the manager of systems operations or manager of fossil generating stations, or
both, and (ii) anyone in the organizational structure of the Party above such
manager.
14.8
Willful Action does not include any act or failure to act which is merely
involuntary, accidental or negligent.

15.
ASSIGNMENT OF AGREEMENT:

Neither Party shall voluntarily assign this Agreement nor any part thereof
without prior written consent of the other Party, however, such consent shall
not be unreasonably withheld. In connection with the sale or merger of a
substantial portion of a Party's properties, such written consent shall not be
required.
16.
NOTICES:

Any notice, demand or request provided for in this Agreement, or served, given
or made in connection with this Agreement, shall be in writing and shall be
deemed properly served, given or made if delivered in person or sent by United
States mail or other qualified and recognized delivery service, postage prepaid,
to the persons specified below:


 
EL PASO ELECTRIC COMPANY
 
 
c/o Secretary
 
 
Post Office Box 982
 
 
El Paso, Texas 79960
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL
 
 
IMPROVEMENT AND POWER DISTRICT
 
 
c/o Secretary
 
 
Post Office Box 1980
 
 
Phoenix, Arizona 85001
 





    


-19-

--------------------------------------------------------------------------------





A Party may at any time, by written notice, change the designation or the
address of the person so specified. This Section 16 does not apply to notices
and requests of a routine character in connection with delivery or receipt of
power and energy or in connection with operation of facilities. Such notices and
requests shall be given in such manner as the Operating Representatives from
time to time shall arrange.
17.
REGULATORY AUTHORITY:

This Agreement shall be subject to filing with, and to changes or modifications
as may from time to time be directed by, competent regulatory authority in the
exercise of its jurisdiction; provided, however, that none of the provisions of
this Agreement shall be construed as submitting Salt River Project to regulation
or review in any form by any governmental entity or agency which does not
presently exercise competent jurisdiction over Salt River Project.
18.
ENTIRE AGREEMENT:

It is understood and agreed that all representations and agreements between the
Parties covering the subject matter hereof are expressed herein and that no
other representation of any kind or nature, whether made by the directors,
officers, employees or agents of either of the Parties, shall be binding unless
made in writing and executed by the Parties.
19.
OTHER AGREEMENTS:

No provision of this Agreement shall preclude either Party from entering into
other agreements between the Parties or with third parties.
20.
OPERATING REPRESENTATIVES:





-20-

--------------------------------------------------------------------------------





20.1
Within thirty (30) days after the date of execution of this Agreement, each
Party shall designate, by written notice to the other Party, a representative
who is authorized to act in its behalf in the implementation of this Agreement
and with respect to those matters which lie within the responsibilities of the
Operating Representatives. The functions and responsibilities of the Operating
Representatives shall be:

20.1.1
To establish procedures and standard practices (consistent with the provisions
hereof) for the guidance of system load dispatchers and other operating
employees as to matters affecting interconnected operations of the respective
systems related to this Agreement, and

20.1.2
To do such other things as are provided for herein; provided, that the Operating
Representatives shall have no authority to amend any of the provisions of this
Agreement.

20.2
The establishment of any procedure or practice and any other action or
determination by the Operating Representatives shall be effective when signed by
the designated Operating Representative of both Parties. Either Party may, at
any time, change the designation of its Operating Representative by written
notice to the other Patty.

21.
WAIVERS:

None of the provisions of this Agreement shall be considered waived by either
Party except when such waiver is given in writing. The failure of either Party
to insist in anyone or more instances upon strict


-21-

--------------------------------------------------------------------------------





performance of any of the provisions of thin Agreement or to take advantage of
any of its rights hereunder shall not be construed as a waiver of any such
provisions or the relinquishment of any such rights for the future, but the same
shall continue and remain in full force and affect.
22.
GOVERNING LAW:

It is understood and agreed by both Parties that this Agreement is made under,
and shall be governed by, the laws of the State of Arizona.
23.
SIGNATURE CLAUSE:

The signatories hereto represent that they have been appropriately authorized to
enter into this Agreement on behalf of the Party for whom they sign. This
Agreement is hereby executed as of the 18th day of October , 1983


 
 
 
EL PASO ELECTRIC COMPANY


 
 
 
 
 
 
By
/s/ Donald G. Isbell
 
 
 
 
Vice President
 
ATTEST & COUNTERSIGN
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL
 
/s/ [ILLEGIBLE]
 
IMPROVEMENT AND POWER DISTRICT


 
Asst. Secretary
 
 
/s/ [ILLEGIBLE]
 
 
 
By
 
 
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
  APPROVED AS TO FORM
 
 
 
SALT RIVER PROJECT LAW DEPARTMENT
 
 
 
 
 
 
 
 
By
/s/ [ILLEGIBLE]
 
 
 
Date
August 1, 1983











-22-

--------------------------------------------------------------------------------





EXHIBIT 1


FIRM PVNGS TRANSMISSION SERVICE AGREEMENT
BETWEEN
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
AND
EL PASO ELECTRIC COMPANY




LEVEL OF FIRM TRANSMISSION SERVICE


Beginning on Date of Firm
 
 
Operation of 1st PVNGS Unit
 
6MW
 
 
 
Beginning on Date of Firm
 
 
Operation of 2nd PVNGS Unit
 
2MW
 
 
 
Beginning on Date of Firm
 
 
Operation of 3rd PVNGS Unit
 
60MW













-23-

--------------------------------------------------------------------------------





February 26, 2002


Salt River Project Agricultural
Improvement and Power District
c/o Mr. Terry Lonon, Secretary MS PAB 215
Post Office Box 52025
Phoenix, Arizona 85072-2025


Request for Increase in Transmission Service


Pursuant to Section 6.3 of the Firm PVNGS Transmission Service Agreement between
Salt River Agricultural Improvement and Power District and El Paso Electric
Company (Agreement), EPE may increase the level of Firm Transmission Service due
to a Future Event by providing at least three (3) months written notice. EPE's
power sale agreement with Imperial Irrigation District terminates at midnight
April 30, 2002. As such, EPE will need to increase its firm transmission service
under the Agreement.


EPE hereby requests an additional 40 MW of firm transmission service from Kyrene
to Coronado pursuant to the terms of the Agreement for a total of 100 MW of firm
transmission service beginning June 1, 2002. EPE reserves its right to further
increase firm transmission service under the Agreement up to the maximum of 200
MW as provided in the Agreement.


If you have any questions in this regard, please contact Mr. Fred Hill at
915-543-4335.


Thank you for your consideration in this matter.


Sincerely,




Hector R. Puente, P.E.
Vice President, Power Generation
 
 
 
cc:
John Whitacre, EPE
 
Steve Cobb, SRP
 
John Coggins, SRP






